Title: Thomas Jefferson to George Ticknor, 24 December 1819
From: Jefferson, Thomas
To: Ticknor, George


					
						Dear Sir
						Monticello. Dec. 24. 19
					
					Repeated and severe attacks of illness during the last 15. or 16. months have kept me unable to attend even to necessary business and equally so to maintain a correspondence with my friends. I would not otherwise have been so tardy in congratulating you on your safe return to your family and country, and in acknoleging your letters from Madrid and from sea. and indeed I have, in some degree, been led into this delay by a suggestion in the letter from Madrid that, after saluting your friends at home, and before your finally settling down there, you might be disposed to visit us again in the South; and I hoped it would be, not to stay a day or a week only, as before, but to pass the cold season in our more genial climate, where the approach of winter, at this date, is scarcely announced by it’s harbingers ice and snow. some chosen books, with which I have commenced another library, might have employed the hours of amusement, and excursions to our University those of daily exercise. that goes on with much activity and hope, and will form an unique and beautiful Academical Villa, in which every Professor will have a distinct house, or pavilion, to himself, consisting of a lecturing room for his lectures, with 4. others for family accomodation.—these pavilions are of the best workmanship of strict architecture, intended as regular and classical models for the lectures on that subject. to each is annexed a garden and other conveniencies. we fix the professors superiorly well in the hope of attaching them to the comforts of their situation, and by that means prevent their being seduced from us by other institutions. but we shall not open until the 1st day of February twelve month; and whether we shall be ready then depends on our legislature now in session, our buildings being as yet but about half compleated.
					The recommendations of mr Blatterman were recieved with your last letter, and were laid before the first meeting of our board of Visitors, to whom they appeared to be so satisfactory, that had we been in readiness, his offer would, I think, have been unanimously accepted. but we cannot appoint until we are sure of the time of commencement. whenever we do appoint to the professorship of modern languages, the probability is in his favor, and would be, I believe a certainty, should not so distant an appointment be thought to endanger too much delay in his entering into function. we feel  particular preference towards him from his readiness to prepare himself to teach the Anglo-Saxon, for which a qualified teacher is the more rare in proportion to the obsoleteness of the study.
					The liberality with which you view our kindred institution is what I expected from you. it could not be imagined that the single University of Cambridge, and that so near the North Eastern corner of our Union, could suffice for a country so extensive as ours. we are not therefore rivals, but fellow-laborers in the same field, wherein the harvest is great, and the laborers few. my confidence in your candor, and in the information acquired in your late literary tour of Europe, would have rendered an interview with you peculiarly interesting. the principle on which we proceed in the selection of professors is to recieve none but those of the first grade of science in their particular branch. if such can be found among our native citizens, we shall greatly prefer them. but we shall prefer a foreigner of the 1st order to a native of the 2d. on this principle we proposed the Professorship of Mathematics to mr Bowditch, and should not have been difficult, nor should we now be so, in the terms which might render his change of position satisfactory. on this principle our proposition to yourself was made for the department including belles lettres. on this we engaged Dr Cooper, for altho’ not born among us, he, like many other valuable fellow citizens adopted by us, is perfectly Americanised in his affections and in the public estimation. there are one or two of the professorships (respecting internal laws and government) which must be American: but for the others, generally, we shall be obliged to go to Europe; and, Edinburgh standing on equal ground of science with any transatlantic place, and speaking the same language with ourselves, we look to that as most likely to furnish us advantageously. that you may see of what classes professors will be wanting, I inclose you the Report of Commissioners agreeably to which our law has been framed. your late visit therefore to Edinburgh must have furnished you with a knolege of the ground which would be invaluable to us; and one hour’s conversation would have given us a minuteness of information which it would be unreasonable in us to ask in extenso in writing. but such a brief statement as will not be burthensome to you I am constrained to ask. are we mistaken in supposing that Edinburgh stands equally in advance in the science of the day with any place in Europe (Paris perhaps excepted)? we certainly do not expect to  entice to our infant institution the installed professors of one of such established celebrity. but are there not men there, really their peers in science, but unestablished, and disposed to recieve employment elsewhere? what idea have you of the quantum of emolument which might induce such characters to come to us? do you know any particular one or more, of the 1st degree of eminence, who would suit us, and be disposed to come? thro’ what channel would it be best to negociate with them? our idea has been that we must send a special agent of entire competence and confidence, or perhaps one of our own body will go. but he would be a stranger, and what resource would he have for obtaining true and trustworthy information of character, scientific and moral? Dugald Stuart is an old acquaintance and friend of mine, and I could depend on his zealous and disinterested information and aid to our agent. do you know any others who would advise him with cordial fidelity? Leslie, from particular circumstances, ought to join in that service: but I have heard that he is peculiarly hostile to every thing American. what is the general temper of the place towards us? mr Preston supposed it friendly. this is more than I expected as to the general population: but with a few exceptions, not more, as to the men of letters. with these the globe itself is one great commonwealth, in which no geographical divisions are acknoleged; but all compose a fraternity of fellow citizens. for a classical professor we should expect better qualifications from Oxford or Cambridge than from Edinburgh.—but it is time for me to cease, or I shall overwhelm you with questions. answer them however as generally as suits your convenience. and, above all, speak fully of what concerns yourself. how has your health been affected by your European tour? how your mind? how the view of your own country  after seeing so many others? what are your present occupations & future purposes? and how do you mean to utilize the stock of knolege you have brought home? the former questions apply to my public relations, the latter to my private feelings of affectionate attachment of and respect to yourself of which I pray you to accept the renewed assurance, with the tender to your much esteemed father also of my great respect.
					
						
							Th: Jefferson
						
					
				